                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK/MTK/AFM                                         271 Cadman Plaza East
F. #2016R02228                                     Brooklyn, New York 11201


                                                   September 30, 2020

By ECF

The Honorable Eric R. Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Aleksandr Zhukov et al.
                      Criminal Docket No. 18-633 (S-1) (EK)

Dear Judge Komitee:

               The government writes in response to the Court’s order of September 25,
2020, directing the government to consult with personnel at the Bureau of Prisons (“BOP”)
and indicate its position on the defendant’s proposed order, see ECF No. 130. There are
multiple options available to the defendant, other than those in the proposed order, that make
the proposed measures unnecessary. The government sets forth below the information it has
learned from conferring with the BOP.

              The government spoke with legal counsel at the Metropolitan Detention
Center (“MDC”) and was advised that providing a laptop to the defendant for use in his cell
would create a serious security risk, for the reasons set forth in the submission filed by the
government on behalf of the BOP in United States v. Tavarez, No. 19-cr-690 (KPF)
(S.D.N.Y. September 25, 2020), attached hereto as Exhibit A. 1

               BOP counsel further advised the government that the alternative of allowing
the defendant to use a laptop in another, monitored location (such as a visiting room) would
not pose such a risk, but would interfere with movement restrictions that MDC has put in
place as a result of the pandemic: the MDC is controlling infection rates, in part, by keeping
inmates in distinct cohorts, and bringing the defendant to the visiting room would mean that
he might encounter inmates from other cohorts. Similarly, giving the defendant access to


       1
        As of this writing, litigation is ongoing in United States v. Tavarez, which the
defendant cites in his proposed order.
his cellblock computers for more than the allotted 90 minutes per day would result in the
defendant potentially encountering inmates in other cohorts.

                 The defendant has several other ways to review the government’s discovery
material that do not raise the issues outlined above. As described at the last status
conference, the defendant can review discovery material with his counsel during in-person
attorney visits at the MDC, where the defendant and counsel would be separated by a
plexiglass screen; counsel and the defendant can have video-teleconferences, which can last
up to two hours and permit counsel to “screen-share” with the defendant; and counsel can
meet with the defendant at the United States Marshals cellblock located in the courthouse, as
set forth in the government’s prior letter of September 2, 2020, see ECF No. 119. Further,
the defendant can use the discovery computers in his housing unit to review the many
discovery items that are in PDF format.

                                                  Respectfully submitted,


                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/
                                                  Saritha Komatireddy
                                                  Michael T. Keilty
                                                  Alexander Mindlin
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Andrew Frisch, Esq. (by ECF)
       Abraham Rubert-Schewel, Esq. (by ECF)




                                              2
EXHIBIT A
            Case 1:19-cr-00690-KPF Document 72-1 Filed 09/25/20 Page 1 of 3
                                                       U.S. DEPARTMENT OF JUSTICE
                                                       Federal Bureau of Prisons
                                                       Metropolitan Correctional Center


                                                       150 Park Row
                                                       New York, New York 10007

                                                       September 25, 2020

    The Honorable Katherine Polk Failla
    United States District Judge
    Southern District of New York
    Thurgood Marshall United
    States Courthouse
    40 Foley Square
    New York, NY 10007

                Re:           United States v. Ariel Tavarez, et. al.
                              19 Cr. 690 (KPF)

    Dear Judge Failla:

         We write in response to your August 25, 2020 Order directing representatives from the
Metropolitan Detention Center in Brooklyn, New York (“MDC Brooklyn”), and the Metropolitan
Correctional Center in New York, New York (“MCC New York”) to advise the Court regarding each
institution’s provision of access to e-discovery within the facilities. Specifically, the Court has
inquired about the number of e-discovery computers available and operable in each facility, whether
particular programs are compatible with the e-discovery computers, whether facilities are available to
store and charge laptop computers or tablets in each housing unit, and whether and what security risks
are presented by the introduction of laptop computers or tablets for e-discovery for inmates in
custody.

        Both facilities are committed to provide inmates detained therein ample and sufficient access
to electronic discovery. Electronic discovery may be provided on CDs or on non-writeable hard
drives. At present, inmates may review electronic discovery during out of cell time every day of the
week, during separate, designated times in the law library,1 and during attorney-client visits, phone
calls, and/or video teleconferences (VTCs) with counsel.

        Both facilities have been provided with e-discovery computers by the Bureau of Prisons
(“BOP”). Each electronic discovery (“e-discovery”) workstation has a standardized “image”—i.e.,
every e-discovery computer in the BOP has the same capabilities. The standard workstation has been
developed to comply with secure BOP and Department of Justice (“DOJ”) information security
policies and procedures, and configured to permit inmates to review electronic discovery, but not for
general data processing. Each discovery computer is loaded with Adobe Reader and the VLC Media
Player. Microsoft Word documents are viewable, and other document types—e.g., .html—should be
converted to PDF so they are viewable.




1
  At present, as part of COVID-19 mitigation procedures, MCC New York is only allowing inmates
to review discovery on the housing unit, rather than in the law library.
           Case 1:19-cr-00690-KPF Document 72-1 Filed 09/25/20 Page 2 of 3




       MDC Brooklyn currently has forty-five (45) e-discovery computers provided by the BOP.
Each general population housing unit has two (2) discovery computers accessible to inmates. The
Special Housing Unit (“SHU”) has one (1) discovery computer available for inmate use. Each
general population housing unit can accommodate up to 120 inmates, but generally will not be
maintained at capacity. In general, during the COVID-19 pandemic, inmates are let out in smaller
groups—not more than 10 to 30—at a time, greatly improving the ratio of inmates to functional
computers.

        At MDC Brooklyn, additional discovery computers are located in the West Visiting Room,
East Visiting Room, West Law Library and East Law Library. An audit was conducted in June, 2020,
and as of June 15, 2020, all discovery computers were accounted for, and replaced if necessary. As of
the date of this writing, all discovery computers are functional. If and when a discovery computer is
rendered in-operable, the computer services department should be immediately notified to make
necessary repairs or replacements.

        MCC New York currently has twenty-one (21) e-discovery computers within the facility.
There is one (1) discovery computer within each general population housing unit, and as of the date
of this writing, each discovery computer is operable. Each general population housing unit, on
average, houses 80 inmates. In addition, there are a total of ten (10) discovery computers located in
the attorney conference rooms on specific floors in the institution. In general, during the COVID-19
pandemic, inmates are let out in smaller groups—not more than 10 to 30—at a time, greatly
improving the ratio of inmates to functional computers.

        MDC Brooklyn and MCC New York are committed to continuing to provide access to
discovery materials for inmates detained at these facilities, while simultaneously accounting for
various security and safety concerns. As noted above, each facility allows inmates to retain legal
materials in their possession, to include paper materials, up to 150 CDs, and where approved, hard
drives. Each facility provides its population time to review electronic discovery independently, and
with counsel. Both facilities are now open and offering legal visitation, and both facilities permit
defense counsel to bring a laptop and/or hard drive to a legal visit to review electronic discovery
directly with the client.

        However, the BOP’s Central Office issues guidance and policy relating to what items are
generally permitted into Bureau institutions. Program Statement 1237.16, Information Security,
acknowledges inmates may receive certain electronic media under special conditions. Such media
may be accepted only from the inmate’s legal representative, must be read-only, must be approved by
the local CEO (Warden), and used only on workstations designated for e-discovery that are
configured to exclusively provide read-only access. Electronic formats are audio tapes, audio discs,
CD-ROMs, DVDs, thumb drives, or other formats approved by the CEO as resources permit. The
Central Office may also approve additional technology as formats evolve. See P.S. 1237.16, at p. 45.
Policy also provides that electronic devices that interfere, or can be configured to interfere, with
information systems or a facility’s operation are prohibited, including but not limited to: cell phones,
wireless computing devices, and wireless peripherals. See id. at page 45. As such, a laptop or tablet is
currently defined as contraband material by national policy.
           Case 1:19-cr-00690-KPF Document 72-1 Filed 09/25/20 Page 3 of 3




        Introduction of laptop computers or tablets pose security concerns independent of whether or
not the device is capable of sending or receiving information. Of course, there is always the concern
that an inmate has the technological prowess to configure an electronic device to render it capable of
communicating with the general public, which an inmate can use to continue engaging in illicit
behavior, threaten the general public, plan an escape, or plan harm within the facility.

        Even if the device is not used to send or receive information, there are numerous other safety
concerns. To wit, laptops and tablets—or parts thereof—can be used as body armor, as a weapon
(both the glass screen and the entire tablet itself, or as a mechanism by which to conceal contraband.
Inmates at both facilities have often tampered with provided e-discovery computers to make weapons
or tattoo guns, for example. The charging cords can be used for illicit tattooing, to start a fire, or for
other prohibited activities. In addition, these laptops or tablets can be reconfigured in other dangerous
and hazardous ways—e.g., to detonate an explosive or incendiary device.

        There are also security and safety concerns regarding the information itself. If an inmate
possesses his or her discovery in electronic format, he or she may be pressured by other inmates to
produce the discovery to determine whether or not the individual is cooperating. Inmates may also
steal the discovery productions of other inmates.

        Finally, in addition to safety and security concerns, there are logistical challenges presented by
the introduction of laptops computers and tablets as well. Housing units have limited electrical
outlets, and no real space available to charge the electronic devices—especially were each inmate to
possess one. Also, BOP staff are charged with accounting for an inmate’s property when they arrive
at and depart each institution. Accountability of electronic materials would be difficult. BOP staff
would not be equipped to repair or reproduce a lost or damaged device.

         For the abovementioned safety, security, and logistical reasons, laptops or tablets should not
be introduced into the secure confines of either facility for each inmate to possess. However, the
institutions remain committed to providing avenues for electronic discovery review that are equitable
and safe. We trust this has been responsive to the Court’s concerns. Please do not hesitate to contact
us with further questions or concerns.



                                                         Respectfully submitted,

                                                         /s/

                                                         Nicole McFarland
                                                         Supervisory CLC Attorney
                                                         MCC New York

                                                         /s/

                                                         Holly Pratesi
                                                         Senior Staff Attorney
                                                         MDC Brooklyn
